DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-13 and 15-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140266025 to Jakubowski; in view of US 2018/0062422 to Kim; in view of US 9,854,617 to Fang; further in view of US 2008/0258679 to Manico et al.; further in view of US 2017/0164413 to Bernsen et al.

claim 1, Jakubowski teaches a display device with a wireless charging function comprising:
a display (Fig. 2, 216);
a first wireless charging coil (Fig. 2, 206);
a wireless charging control module (Fig. 2, 210) configured to detect an external device matching with the wireless charging control module through the first wireless charging coil, exchange messages with the external device through the first wireless charging coil, and charge the external device wirelessly through the first wireless charging coil; and 
a wireless communication module (Fig. 2, 208) configured to establish wireless communication with the external device; 
wherein when the wireless charging control module detects the external device through the first wireless charging coil: 
the wireless charging control module obtains a charging specification (paragraphs 39-40) of the external device by exchanging messages with the external device through the first wireless charging coil; and
the wireless charging control module exchanges a connection information with the external device through the first wireless charging coil making the wireless communication module establish a wireless communication between the wireless communication module and the external device, according to the connection information (paragraph 62, the information about the amount of charge, which is used to adjust the power charging signal, is being construed as the claimed “connection information”).
Jakubowski does not explicitly teach wherein the display displays information transmitted from the external device through the wireless communication.
wherein the display displays information transmitted from the external device through the wireless communication (paragraph 78, display 230 displays status information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jakubowski so that the display displays information transmitted from the external device through the wireless communication, such as taught by Kim, for the purpose providing feedback to the user.
Jabukowski and Kim et al. do not teach wherein the wireless communication established by the wireless communication module according to the connection information is a multimedia communication.
Fang teaches wherein the wireless communication established by the wireless communication module according to the connection information is a multimedia communication (Fig. 1, column 1, lines 50-55, pairing information, such as account name and password, via charging coil; column 2, lines 60-65, information member 11 provides pairing and connectivity information via charging coil; column 3, lines 20-25, pairing information comprises name for Bluetooth pairing, connection information comprises account names and passwords; column 3, lines 30-60).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jabukowski and Kim, so that the wireless communication established by the wireless communication module according to the connection information is a multimedia communication, such as taught by Fang, for the purpose of establishing a wireless connections.
Jabukowski, Kim and Fang do not teach wherein the information is multi-media content. 
Manico teaches wherein the information is multi-media content (Manico, Figs. 6A-9, display 150, paragraph 106, “video and data transfer”, paragraph 63, “Charging display controller 32 is adapted to enable the transfer of data between rechargeable device memory 38 and charging display system memory 40”, paragraph 73, “A user can manually designate what content stored in wirelessly rechargeable device 12 is to be uploaded to charging display system 10. This can be done by way of displaying a user interface on display 26 in conjunction with contact surface 11 to provide interactive menus for loading information into charging display system 10. Alternatively, charging display system 10 can have a controller 32 that is adapted to determine alone, or in combination with rechargeable device controller 37 when wirelessly rechargeable device 12 has data stored in the rechargeable device memory 38 that has not yet been stored in charging display system memory 40 and that is adapted to automatically cause such data to be stored in memory 40”, paragraph 100, “The interaction options can include data exchange and transfer options such as those that indicate the presence of data on the rechargeable device that is available for downloading or the availability of data to be transferred to wirelessly rechargeable device 12. Such data can comprise any form of digital data including, but not limited to, still image data, text data, and data characterizing other forms of static graphic images, data representing sequences of still images, video data”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jabukowski, Kim and Fang, so that the information is multi-media content, such as taught by Manico, for the purpose of reducing power consumption in the device being charged.
	Jabukowski as modified by Kim, Fang and Manico teach wherein the wireless charging control module exchanges the connection information with the external device through the first wireless charging coil during a negotiation phase in a charging process (Jabukowski, paragraph 39).
Jabukowski as modified by Kim, Fang and Manico does not teach wherein the connection information further comprises Peer to Peer group identification of the wireless communication module, a communication channel, information transmission security protocol, and/or Internet Protocol (IP) addresses of both the wireless communication module and the external device.
Bernsen seems to teach wherein the connection information further comprises Peer to Peer group identification of the wireless communication module, a communication channel, information transmission security protocol, and/or Internet Protocol (IP) addresses of both the wireless communication module and the external device (Fig. 3, 304, paragraph 50, “the service search signal, is transferred from the dockee, i.e. the device that requires a service, to the host via the near field communication … a service available signal is generated comprising the dockee identifier and the matching service set for indicating matching services which are both relevant to the dockee and available via docking. The service available signal is transmitted via the host communication unit and received by the dockee communication unit”, paragraph 54, “the host processor is arranged for, upon receiving the service search signal, applying channel data as received via the service search signal for selecting a channel of the wireless communication for transmitting the service available signal, and/or applying out-of-band data for selecting a further communication modality different from the wireless communication for transmitting response data from the host to the dockee, the response data relating to the matching services. The dockee processor may be arranged for, upon receiving the response data via the further communication channel, activating the dockee communication unit for receiving service available signal via said wireless communication. Advantageously, as the channel data is transferred via near field communication, a required wireless channel or out-of-band channel (OOB) can immediately be used by the host, and the set up of a secure connection is quicker”, in other words, the charging coil is used for automatic pairing to a dockee, so as to establish a connection between said dockee and available wireless services provided by the host and desised by the dockee).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jabukowski, Kim, Fang and Manico, so that the connection information further comprises Peer to Peer group identification of the wireless communication module, a communication channel, information transmission security protocol, and/or Internet Protocol (IP) addresses of both the wireless communication module and the external device, such as taught by Bernsen, for the purpose if 

As per claim 2, Jabukowski, Kim, Fang, Manico and Bernsen teach the display device of claim 1 further comprising:
a connection information generator (Fang, Fig. 2, 11 and 13) configured to generate the connection information according to wireless communication parameters of the wireless communication module; and 
an encode unit (Fang, Fig. 2, 11) configured to package the connection information to generate a packaged connection information (Fang, column 3, lines 20-25 and 30-35, pairing information generated by 11 comprises Bluetooth name); wherein:
the wireless charging control module transmits the packaged connection information to the external device through the first wireless charging coil (Fang, column 2, lines 61-63); and
the external device comprises:
a second wireless charging coil (Fig. 2, 22) configured to sense variations of a magnetic field of the first wireless charging coil to generate power, and receive the packaged connection information from the first wireless charging coil; 
a decode unit configured to decode the packaged connection information to derive the connection information (Fig. 2, 21, column 3, lines 36-37); and 
a connection configuration unit (Fang, Fig. 2, 21/23/24) configured to establish the wireless multi-media communication between the wireless communication module and the external device according to the connection information (Fang, columns 30-60).

claim 5, Jabukowski, Kim, Fang, Manico and Bernsen teach the display device of claim 1, wherein the external device comprises:
a connection information generator (Kim, Fig. 7, 110, 120, 130) configured to generate the connection information according to wireless communication parameters (paragraph 96) of the external device;
an encode unit (Kim, Fig. 1, 120/130) configured to package the connection information to generate a packaged connection information; and a second wireless charging coil (Kim, Fig. 1, 112) configured to sense variations of a magnetic field of the first wireless charging coil to generate power, and transmit the packaged connection information to the display device (Kim, paragraph 129, refer to “in-band manner”), wherein the wireless charging control module receives the packaged connection information transmitted from the second wireless charging coil of the external device through the first wireless charging coil; the display device further comprises a decode unit configured to decode the packaged connection information; and the wireless communication module establishes the multimedia wireless communication between the wireless communication module and the external device according to the connection information (Kim, paragraphs 62 and 96; Fang, column 1, lines 50-55; column 2, lines 60-65; column 3, lines 20-25; column 3, lines 30-60).

As per claim 7, Jakubowski, Kim, Fang, Manico and Bernsen teach the display device of claim 5, wherein the wireless charging control module exchanges the connection information with the external device through the first wireless charging coil after a user triggers a connection function through a user interface displayed by the external device or the display (Jabukowski, paragraph 41).

As per claim 8, Jakubowski, Kim, Fang, Manico and Bernsen teach the display device of claim 1, wherein the display obtains a display image source from the external device through the wireless multi-media communication (Kim, paragraphs 73 and 78, it is obviously suggested that a charging status symbol may be transmitted to the display).

As per claim 9, Jakubowski, Kim, Fang, Manico and Bernsen teach the display device of claim 1, wherein the wireless charging control module is further configured to charge the external device according to an operation status of the display and the charging specification (Jabukowski, paragraph 41). 

As per claim 10, Jabukowski, Kim, Fang, Manico and Bernsen teach the display device of claim 1, wherein the wireless charging control module is further configured to obtain an operation status of the external device when exchanging the messages with the external device, and charge the external device according to the operation status and the charging specification of the external device (Jabukowski paragraph 62, “amount of charge”).

As per claim 11, Jabukowski, Kim, Fang, Manico and Bernsen teach the display device of claim 1, wherein the wireless charging control module is further configured to obtain a battery status of the external device when exchanging the messages with the external device, and the display displays an icon or words depicting a power level according to the battery status (Jabukowski paragraph 62, “amount of charge”; Kim, paragraph 78, display 230 displays status information). 

As per claim 12, Jabukowski, Kim, Fang, Manico and Bernsen teach the display device of claim 1, wherein after the wireless multi-media communication between the wireless communication module and the external device is established, the display displays an icon or words depicting a power level transmitted from the external device through the wireless communication (Kim, paragraph 78, display 230 displays status information). 

As per claim 13, Jabukowski, Kim, Fang, Manico and Bernsen teach the display device of claim 1, wherein after the wireless multi-media communication between the wireless communication module and the external device is established, the display displays an icon or words according to a power level information transmitted from the external device through the wireless multi-media communication (Kim, paragraph 78, display 230 displays status information). 

As per claim 15, it is a method comprising similar limitations to those of the device of claim 1 and it is therefore rejected for similar reasons.

As per claim 16, Jabukowski, Kim, Fang Manico and Bernsen teach the method of claim 15, wherein the display displaying information transmitted from the external device through the wireless muti-media communication comprises: the display displaying a multi-media content transmitted from the external device through the wireless communication (Kim, paragraph 146, it is implicit that the various contents may be transmitted across devices).

As per claim 17, Jabukowski, Kim, Fang, Manico and Bernsen teach the method of claim 15, wherein the display displaying information transmitted from the external device through the wireless communication comprises: the wireless charging control module obtaining an operation status of the external device by exchanging messages with the external device through the wireless charging coil; and the wireless charging control module charging the external device according to the operation status and the charging specification of the external device (Jabukowski paragraph 62, “amount of charge”). 

As per claim 18, Jabukowski, Kim, Fang, Manico and Bernsen teach the method of claim 15, wherein the display displaying information transmitted from the external device through the wireless multi-media communication comprises: the wireless charging control module exchanging messages with the external device to obtain a battery status of the external device through the wireless charging coil; and the display displaying an icon or words depicting the power level according to the battery status (Jabukowski paragraph 62, “amount of charge”; Kim, paragraph 78, display 230 displays status information). 

As per claim 21, Jabukowski, Kim, Fang, Manico and Bernsen teach the method of claim 15, further comprising the wireless charging control module exchanging the connection information with the external device through the wireless charging coil during a negotiation phase in a charging process defined by Qi wireless charging standard (paragraph 98, “The Qi system can be extended to include the mobile device ID and the desired Wi-Fi service in the data that is communicated to the charger using the wireless communication channel provided by the wireless charging system. Assuming that the Wi-Fi device offering a service is connected to the wireless charger (e.g. through USB), and the mobile device is the device being charged, the Wi-Fi device offering the service can read the information from the mobile device unit using this one-way OOB channel, and start `advertising` the identity X provided by the mobile device in its Wi-Fi beacon, probe request, probe response and/or GAS response frames, when a match for the desired service is found”).

claim 22, Jabukowski, Kim, Fang, Manico and Bernsen teach the display device of claim 1, wherein the wireless charging control module exchanges the connection information with the external device through the first wireless charging coil during a negotiation phase in a charging process defined by Qi wireless charging standard (paragraph 98, “The Qi system can be extended to include the mobile device ID and the desired Wi-Fi service in the data that is communicated to the charger using the wireless communication channel provided by the wireless charging system. Assuming that the Wi-Fi device offering a service is connected to the wireless charger (e.g. through USB), and the mobile device is the device being charged, the Wi-Fi device offering the service can read the information from the mobile device unit using this one-way OOB channel, and start `advertising` the identity X provided by the mobile device in its Wi-Fi beacon, probe request, probe response and/or GAS response frames, when a match for the desired service is found”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140266025 to Jakubowski; in view of US 2018/0062422 to Kim; in view of US 9,854,617 to Fang; in view of US 2008/0258679 to Manico et al.; in view of US 2017/0164413 to Bernsen et al.; further in view of US 20160380464 to Chin.

As per claim 4, Jabukowski as modified by Kim, Fang, Manico and Bernsen teaches the display device of claim 2.
Jabukowski as modified by Kim, Fang, Manico and Bernsen does not teach wherein the wireless charging control module exchanges the connection information with the external device through the first wireless charging coil after a user triggers a connection function through a user interface displayed by the external device or the display.
wherein the wireless charging control module exchanges the connection information with the external device through the first wireless charging coil after a user triggers a connection function through a user interface displayed by the external device or the display (Fig. 5A).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jabukowski, Kim, Fang, Manico and Bernsen, so that the wireless charging control module exchanges the connection information with the external device through the first wireless charging coil after a user triggers a connection function through a user interface displayed by the external device or the display, such as taught by Chin, for the purpose of improving connection reliability.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140266025 to Jakubowski; in view of US 2018/0062422 to Kim; US 9,854,617 to Fang; further in view of US 2008/0258679 to Manico et al.; in view of US 2017/0164413 to Bernsen et al., further in view of US 2017/0331335 to Brooks et al. 

As per claim 14, Jabukowski, Kim, Fang, Manico and Bernsen teach the display device of claim 1.
Jabukowski, Kim, Fang, Manico and Bernsen do not teach wherein the display is further configured to display an icon or words instructing users to adjust a position of the external device according to a communication status of the external device detected by the wireless charging control module when the wireless charging control module detects the external device. 
Brooks et al. teach wherein the display is further configured to display an icon or words instructing users to adjust a position of the external device according to a communication status of the external device detected by the wireless charging control module when the wireless charging control module detects the external device (Fig. 3A, paragraphs 28-29).


As per claim 19, it is a method comprising similar limitations to those of the device of claim 14 and it is therefore rejected for similar reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694